F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                      June 23, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    CHERYL LOVE, an individual,

                Plaintiff-Appellant,

    v.                                                   No. 05-5104
                                              (D.C. No. 04-CV-00114-CVE-SAJ)
    HILTI, INC., a corporation licensed                  (N.D. Okla.)
    and operating in the State of
    Oklahoma,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and M U RPH Y, Circuit Judges.




         Plaintiff Cheryl Love, an African-American, sued her current employer,

Hilti, Inc., under 42 U.S.C. § 1981 and the Equal Protection Clause of the

Fourteenth Amendment, alleging racial discrimination and retaliation for




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
exercising her right to file an EEOC complaint. 1 The district court granted H ilti’s

motion for summary judgment, holding that there was insufficient evidence to

create a genuine issue of material fact as to a racially discriminatory work

environment and that M s. Love’s evidence was insufficient to create a genuine

issue of fact as to whether Hilti’s actions were a pretext for retaliatory

discrimination. On appeal, M s. Love argues that (1) the district court failed to

explain its rulings, thereby precluding appellate review; (2) the district court

failed to consider her circumstantial evidence showing race discrimination and

retaliation; (3) the district court erred in finding no genuine issue of material fact;

and (4) the district court failed to acknowledge clear questions of fact.

      W e review the district court’s grant of summary judgment de novo.

Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). In doing so, w e

apply “the same legal standard used by the district court.” Id. “Summary

judgment is appropriate ‘if the pleadings, depositions, answ ers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(c); further




1
      M s. Love also sued Hilti under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e-3, but she has abandoned her Title VII claims on appeal.
See Aplt. O pening Br. at 1.

                                          -2-
quotation omitted). Also, we view the evidence and any reasonable inferences to

be drawn from the evidence in the light most favorable to M s. Love. Id.

      Applying these standards and after having carefully reviewed the briefs,

M s. Love’s appendix and the applicable law, we conclude that M s. Love has

asserted no reversible error on appeal. W e therefore affirm the challenged district

court decision for substantially the same reasons stated by that court in its

Opinion and Order dated June 16, 2005. See Aplt. App. at 344-55. Contrary to

M s. Love’s argument, the district court did sufficiently explain the rationale for

its decision, thereby permitting her “to prepare an effective and/or meaningful

appeal,” Aplt. Opening Br. at 10. And nothing suggests the district court did not

consider the evidence M s. Love presented. The district court need not discuss in

detail every piece of evidence considered in making its summary judgment

determ ination; it must merely make a determination whether that evidence shows

there is a genuine issue of material fact. Cf. Aramburu v. Boeing Co., 112 F.3d

1398, 1401 n.1 (10th Cir. 1997) (discussing summary judgment findings).

      A ccordingly, the judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                          -3-